

117 SRES 244 ATS: Providing for members on the part of the Senate of the Joint Committee on Printing and the Joint Committee of Congress on the Library.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 244IN THE SENATE OF THE UNITED STATESMay 26, 2021Ms. Klobuchar (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONProviding for members on the part of the Senate of the Joint Committee on Printing and the Joint Committee of Congress on the Library.That the following named Members be, and they are hereby, elected members of the following joint committees of Congress:Joint Committee on Printing:Ms. Klobuchar, Mr. King, Mr. Padilla, Mr. Blunt, and Mr. Wicker.Joint Committee of Congress on the Library:Ms. Klobuchar, Mr. Leahy, Mr. Warner, Mr. Blunt, and Mr. Shelby.